Campbell J.:
Plaintiff sued defendant upon a note, the consideration for which arose out of a sale of standing timber. Defendant endeavored to show that the consideration had failed because plaintiff had no title to the land upon which it grew. He introduced for this purpose a deed from Morris Ketchum to one Horatio J. Lawrence, but there - was no other evidence of title in either of them, except a volume found in the county register’s office purporting to contain township plats, with names written upon the various government subdivisions. The name of Ketchum was upon the plat on the tract in question. The Court allowed this to go to the jury, and allowed them to infer title in Ketcham from it. This was erroneous. There is no law requiring such a book in the county registry, or declaring it to be evidence. ■ Title can only be deduced from the United States by the methods pointed out by act of Con*434gress; and in the absence of evidence of a regular documentary title, there .should have been introduced at least presumptive evidence, by showing some possession, or other fact such as is allowed by the common law to make out a prima facie case of ownership. The giving of a deed is no evidence of title in the grantor.
The judgment below must be reversed, with costs, and a new trial granted.
The other Justices concurred.